aa              Case: 1:19-cv-08141 Document #: 1 Filed: 12/12/19 Page 1 of 9 PageID #:1                                                           (/\
                       []f you need addilionalspaefrorAt{Ysedt{xr,       pilereeota.$ an addiliordstrcdard ne&rcne6aat$edir!!-l



                                          UII{TIED STATES DISTRI(I COI'RT
                                      rOR THE NORTHERN DISTRICT OF IIT"M{OTS


          Eprm/         sz flt<6                                         )
                                                                         )          Case 1 :1$cv-0 8141
                                                                         I          ,rdge: Harry D. Leinernreber
                                                                         i .        Magistrab Judge: Jffiey Cummings
                                                                         )
                                                                         )


        E-suJ              Bee.,    ut                                   )
                                                                         )
                                                                                                               FILffiffi
                                                                         i                                           ,ECtz zo$fiq
                                                                         '
      Defendan(s).
                                                                                                            ."J,t?KBBffBI$,*,
                                 CONf,PII\IIYT Or EhflPLOYMM{T                             DW
        l"   This is an action for emplo5nnent discriminaion.

       2. rheplaintiffx kltq^J r Pffq                                                                                                       o*h"
       county af C&K                         Athe starc of {ruilOt<                                                                     .


       3" The defendant is Fvqt i t ca*eoaral AF         I B?au-<                                                                      .utuose
                                             /
       sheetaddressis           Jsil s. Norrtttrggr mur, *r *o
@)
       @rtfl    lxf+*+,ME (cowtfl                        coay                  @tA fit^                         fzlr)    CONR

       (Defendant's telephone            number) (_) -
       4-    The   plaintiffsought                            or was employed bythe defendant at (stneet address)

              l0 s. IXqrrrkJ              sv                                                    (@r .tfrMo
             (cowty)       cd*              (slaw)_Yt-_LtW crdrd_6403_




                   [tf you need addifonal spaoe   fior   Ai{Y sectirn, pbase attach an additional sheet and reference that section.t

     Rev- 0612712016
           Case: 1:19-cv-08141 Document #: 1 Filed: 12/12/19 Page 2 of 9 PageID #:1
                 [lf vw nred   ffifi;otd cpre   fu"AMY M{ii!m}, dbffi@ cttsdh an dfriqllEll d.llEd ard   rfunoe ffi    scdiioflI..n




  5.        Thcs imiffi'{*refr          oae     tu}
            (a) fI         urasfuiederrdoynmenrtbyffiBdefemdant

            (b) E!         mrm hfued     d      is   MiXX @mF{o,yCId    byfu ffi*rrr.
            (c) S          vras enaployed hw is          m    lomgw rytoy@d by the defe,ndmr

           The defbMmt discrimimmed *g$mst the plaimiffon m ahm, or begimimg                                          m or about,
           (rrmlffi)__WA6Ly_,(dav)_7"(_-                                $wl ht I
  7.1      (Chme        prryrryh VI or V.2, b nd o@* M.)
           (a)     The    deMmt         is_ru* a     fderal   goncffil           agruy, md fu plaintitr
                   lclreck ane     Wxl &tas fJfusrrorfrled                a chargs orc&ary$s egninst fu                defendaut

                   assertitrg the acts of discrimindion              indicaM intris comptaint with               any of the

                   following governmeirt agwies:

                  (0 fltnt Unitsd Stat€s Eqtlal Emplolrmeffi Opeorumitv Cmmilssio& onorabout
                           (month) :[fiaieMlf,4_              (ufl_     e!__$w)BLj__.
                  (ii) tr       the Illinois    Dspmmffi of,Hrman              Rigbfts, on or about

                          (month)                             (dav)-               (year)_____.
          (b)     If   charges were filed       wift m agcnqy indicmed             above, a Gqpy of         fu chrse is
                  afiached-     E y"qF I.{o, but phintifirrill ft a ory of the chrrgc wifrin 14 drys.
                                    (se, Exttr&r@ r*oo+ea)
          It is tre policy of both the E$nl Employmem Apmhmity Commimim md rhe lllinois

          DWmeff           of Humm       Righ        tn crumfile      wift fu oth        agen&f,r   all charges receivsd- The

          plaimitrhas no reason to believe "trt this policy was not follonood in this case.



7.2      The defendam is          afoderalgovmeffial               ags,ncy, and

         (a)        the   plaintitrpeviously filed a CoryIaint ofF,mploxment Discriminmion with                                       tk
             tlf yo{l need a&itional space fur A}.IY section, please attecft an additional she€( and reference that sedion.J

Rert"06D7l2Afi
                                                                    2
            Case: 1:19-cv-08141 Document #: 1 Filed: 12/12/19 Page 3 of 9 PageID #:1
                   0f you treeO   *afrur* spm forANlf sed&rq pbme dtaffi m affi                   Ctneet and   rfure    tlufi s€diDn-t



            defffidmt asserting tho acts of discdmindion indicded in this court complaint

                         El   Yes(monlh)                                         (dav)-ffer)-
                        E     ttro, did not frle Complaiffi ofEmplo5rrcnt                    Discrimin*ion

            (b)         The ptaintitrreceivod a Final Agercy Decision orn (month)

                        (daD-                     fuem)

            (c)         l\ttachd        is a copy   oftk
                        (i) Cmplaint of Employmeirt n*crimination,
                              E Yes tl              No,   hr    a copy     will   be filed   wiftin      14 days.

                        (ii) Final l\gency Dmision

                              E Yes tl              t{0, brfr a copy wiII be filed srithin               14 days.



 8.         (Coftrylete     paragrryh        I only if de@rt               is not afederal gwermrcntol agency.)

           (a)     tr         theLfni&d StatesEqualErylo5rmentOpeornmityCommissionh*snot

                              issuCId   aNotiee of,Ngfu to Sue-

           &)      X    tre Unit€d States Equal F.mdoyment Opportmity C-ommission                                    has   is$od

                              a   Nuice of Right to       Sue,   q&i&          was received by the         plaintiffon

                              (month)Snffi48eq                   @o,y)-i-!-- $w)-&ij,-a                               copy of urhich
                                                            -
                            Notice is attachpd to '' is complaint.
                                          -€@,=^;;@^*-*D
9.         The defendant discriminatsd ngninst                   tk   plaintitrbecause of the plaintiff s                  fch**       only

           thosethat ryplyl:

           (4 H         Age (l\ge Discriminmion Employmeut A,ct)-

          (b) El Color (Tifle VII of the Civil Rights Asr of lW                                afr,42 u-S.C. gtg8l)-


               [tf you need additbnal    spae   for A]tY se<xion, please   *dr     an addiliorul sheet   ard re&rence that section.l
ReY- 06tr2712016
                                                                           a
                                                                           J
            Case: 1:19-cv-08141 Document #: 1 Filed: 12/12/19 Page 4 of 9 PageID #:1
                  flf you need addilionel spae furAXY scdi{x,     pbm      a0ed!   il   d.rllioiEt slreet and rc&eene &a[   seclioCI"I




             (c) tr      Disahility (Americans          rnzith   Disabilities Act or Rehahilihrion l\ct)

            (d)     tl   tr{aional   &igin (Titte WI oftk Civil Righ Acr of t!}64 am tzln-s-C- g19sl).

            G) ts        Race   (Iitle WI ofthe Civil Righrs Act of                     1954 and42 LI"S.C"         glgSl).

            (0 E Religion (Title wI ofthe civil Righs Ast of 19&t)
            (g)    X     Sex   (Iitle WI ofthe Civil Righs Act of l9&t)


  10.        Ifthe deMam is a state, cormt5r, mrmicipal (cfu tovrn orvillage) or oths local

            governmental agemJr, ptaintitrfirther alleges discrimination on the basis of race, color, or

            national orign (42 U.S.C. g l9S3).


 I   r.     Jurisdiction over        th   statr$ory violation alkryed is oonfsrred as follovrs: for Tifle Vtr

           claims by 28 u.s.c.$1331, 28 u.s.c.g13a3(af3), and 42 u.s"c-gzm0e-5(fx3); for 42

           u.s.c.$1981 and $1983 by 42 u-s"C.$19s8; for the ADA W qzu"s.C.$lzl t7; for ths

           Rehabilitation Act"29 u-S.C. g 791; andfortheADE"A,, Z9U"S.C.                                     g   62(c).

 t2.        The dofendad lchcr;k only thmc                 thd    Wlyl
           (a)    tI   failedto hire the plaintiff.

           (b) F. t€rminatsd the plaintitrs employmenr.

           (c) K failed to promte tb plaimitr
           (d) tr faild to reasonably ascommodate the plaintitrs rcligion.

           (e) EI failed to reasonably rccommodate fte plaintitrs disqhitities.

          (0 tr        failedto stophrassmenfi

          (e)     tr
                       ffiffiWffi"kq                                                                                toassertrishts

          (h)     tr other(specifu):
                [lf you need addilimat space   forAflY section, pb6e   edr     m    dflimal    sheet and reftrene that seclbn.t

R€v" 06/2712016

                                                                       4
          Case: 1:19-cv-08141 Document #: 1 Filed: 12/12/19 Page 5 of 9 PageID #:1
                [f   you   cmd adfliudspaoefurAfl\rsed*m, pbgca&adeanffibndshectard gcf,Ercm@ffisediom-l




  t3-     The fasts sryporting the plaintitrs claim of discrinninafiim ano as f,olkrvrs:




 14.      IAGE       DISCIIMIMTIA${ ONLI                  Defendant                       imentionalty,      andwilftIly
         discriminatd against tlre plaintiff

 15.     The plaintiffdemmds rhar the cam be triod by ajrry-
                                                                                   fl v*      Et h{o
 16.     TIIEREFORE, theplaintitrasksrhatthe oourt grantthe fonowingrcliefto theplaintiff
         fcheck only thac frfr ryilyl

         (a) tr             Diroct   tb defendant ro hirc rhe plaintiff
         (b) S OfectthedeManttorc-eryloyrheplaintiff.
         (c) E Directthedefedantropomtedheplaintitr
         (d) tl             Diroct the defendant to reasonably ascommodde the plaintitrs religion-

         (e) tl             Dircct the defgrdaffi to reasomhly acconmodats the plaiutitrs rtisahitities.

        (0 f,               UrwttredefendantrCI(speciry),                 6*       nn*WA          tr***m(A\
                                                                          \



            [lf you reed additbnal $pace for ANY seciion" plaase   ffir   an addil*nral sheet and regrence that seabn.J

Rev.06l27DOl6
                                                                   5
       Case: 1:19-cv-08141 Document #: 1 Filed: 12/12/19 Page 6 of 9 PageID #:1



  'Comolailt o{ Enmloument Dbsinrlmtirrr. - tIE}l      f   13

  Ibeganmyfull-timeemploymentwithGomEdlExelononJanuary16,lgrg5- 16ypo'itio,,atthe
  time of Termination of Employment on August 2& 2019 was SenirrVi6eo produer- At
                                                                                       my last
  Performance Review on January 24,20119,l received a rating of 'Meaningful lmpact'
                                                                                    from my
  Manager. I received the same rating the year before.

 ln late January 2018, my Department Manager (mate, white, orrcr 4o), and the Supervtsor
                                                                                          of the
 Baltimore Office (male, rvhite over 50| rere dismissed. Both individuats were dismissed
                                                                                         on the
 pretext that they engaged in oonduct uarranting dismissat.

 Beginning in or about February 2A1r8,,1 requested a prornotinn from a furnale \fice president,
 because I uras doing not only my lrcrk, but the work of my dismissed $rpervisor. My rquest
 was denied.

 I renewed my request    for promotion to Supervisor in or abort July 2O1S from another female
 Direclor we were now answering to, and uras again dmied- Also in or about July 201& a female
 from Baltimore rras promoted to perform the duties of the position I so||ght prornotion to- tn
 the meeting with our new female Director and a rep from Human Resources in or about July
 2018, at which I was denied my request for prornotion, nrhen I pointed out there had
                                                                                       always
 been local Supervisors both in Oricago and Battimore, I uras told,'Stry tiv6 in the ,,sL
                                                                                           We,re
 oll ane teom, there is no fultimore and Aicqo. Stop te*irry ttre pst dictate wrfuture."

ln or about May 2019, a new Creative Director position was created for a fumale employee
(under 40 years old!, nrho was hand-pidred and appointed by our female
                                                                         Senior Vice president.
When I requested a prornotion for the third time, pointing out to the new Director all the
supervisory urcrk I had been doing to keep the Oricago [lept running the hst year-an&a*ralf,
                                                                                             I
was again ignored.

Over the ooulse of 2018 and 2O19, I nenrer reeived compensatinn or promotion for the
supervisory duties I had been performing- I ms terminated on August 28, 2glg. ln or about
November 2at9, two white male contractorc (over 5o) were terminated.




Direct the Defendant(s) to compensate the Plaintifffor his back pay fum the date of
Termination until re'hire; for any increases in pay due to the failure to promote; for front pay
in the event the Defendant(sl refuse to re-emptoy the Ptaintffi; and all compensatory and
punitive damageq and attorney's fees and costs.
           Case: 1:19-cv-08141 Document #: 1 Filed: 12/12/19 Page 7 of 9 PageID #:1
                 ltf you need addtfuna!spaefurAllYseetiue,    pbcesacf!      aruaffi      shed*d efietenettmtsedixr_]




           (s)            If available" grant the plaintitrapproprime iqiurctive retief, lost rnrages,
                          liquidmd/double damages, ftont pay, compe|xdory dmag€s, punitive
                          damagesi prejrdgment inrcrest, post-judomem iffierest, and costs, inctuding
                          reasonahle attorey fees ad expertwitness fees.

           (h) F O.*, such other relief as rhe Court may find




           ,=-..=!*4     ,* f)(,,
          (Plaintitrsname)

                  l'1L73 cofq,t*bt N-
          (Plaintiff s street adfuss)


          (city)    @rnn,          faP            (Swn)_X:L_J;2fr)_l;0'Wl

          (Plaintiff s tetephone number)            (]b -         L/sc-o        l'l{

                                                                                 u*e:                                '^l^l't
                                                                                               4r1                             @




             [lf you need addilfunal space fur AIIY sectiran, phase attach an additional sheed and reference that sedion"l

Rev- 05D712016

                                                                  6
                           Case: 1:19-cv-08141 Document #: 1 Filed: 12/12/19 Page 8 of 9 PageID #:1




     EE&f Ftrm5,lli.,ffi?


                             Cnnncr on DrscnrmtruATtCIt*                                                                firarge
                                                                                                                              il Ersc
                                                                                                                                                              eqo{s}l
               Tltlb f&flsi 16 afu€fd bXr trfte kiivac4 Aat @ ng'rq.. t€e esd66€d Ftj,u,aa,v         rkt
                       5h,tetneil6 amd ctfuerfrfifuq'ila&i.sn fucfwe ood,nprl#iffiq tr*x forrre.
                                                                                                 -                                 FEFA

                                                                                                                              E                                 44{t-20}gH}7L46
                                                                llfino*s
                                                                                  WwMM;w,.iif.
     [{aflme 4]rBddr.r(e Fqr-" Ns-. Wrs-j

     Hr" Erian, nigg
     StregAeers                               (:&,.ffid,!d4c(!e
     17633 Coronado Dr." ORI.AilD PARK lL 6046I

     Waoted-& tfle ErmSoyer" c.ahdr&qafiiiatirom, Er*rp&oynrtxsrat,sqem{s/"Apf,u?e4itrces$!6eCsmssdggge"                                  & mmonl,ma* e*ne*m,rermffi
    T?nat f seiiE'i/e Ol.scriirmimate{i Aqairast Btre
                                              cr Otihers" titrfi@re ffMt; xwii,' W w*r"emfWweW                                            W"l
    ffia$me

    E;XELOH CORFCIRATIST{
    She$A,ffim,s                                                                           0fu,,gdBamrdBptrcrb
    10 5. Dearbom 5t.                    48& Ft"" CfftCAS0, tL 6Om3



                                                                                          Cqy.,   SeE afidtrficde



    ffiCfi**{liiS&*}S0[d BASE& fie{ i477e!*     We*w;t*        bax(6!.))                                                                  mATE{5}   m6cn&ffiATflffi TeOffi ffi3CE
                                                                                                                                                Eariiiest                     tialffi
     f.nry [] rcu* E s-- f,J ftm]cffiM I-l                                                                     m*nmm*-om,m                 {}B-2S-2r119 0&2&20r.9
          I-l ***r**, m
          u                                                 [-l     cxs^oonm              n          ***i#FGRB{Arffi
              l-r o-llER,lssewr ^cE
              I I
        pAgTKtr[*RS         NE       ffiiiwd W
Tel{E                            W                      6   @        WA       *mra   *WsW
     llfgry                  xith Respondent oB ff aboutfaruary 16'- 1!R5. tay rnd rffirt pcnHon was sr.
                         my erndoryrnent
     Mdco Frcducer. On on aha,*Arr$Iil ZA,ZOLS',| rx didralfr:d"

     I bdieve I ras d$scriminaH agafuH bamrsa d rny race, ll&     ard my sens rnate" in yiolat*xl gfTk 16l
     of Ore Civil Rlghts Af,t sf 196{, as                       ansrded
     I abo bel*eue I rc disryimirated agairgtbecause of my age" 5E {ymrCIf Sis8r: Lg63}" in yir*atkh dtsre
     Agc Discrknirffin in Emp*oynnnt M d 1967, re anrenOeO-




fi-wr$     tt'*is   dwqe
                      ffiged ffie$! fodr ls're EmC a4d ffde Sffie er kedl@mrcg1                            fig6f&RY     -   lWwn rvmqraiy fw   g@   aM iLNd Agwngy          @nM
rf amy-        adu'i* tic€ ry€f',ci[as if fi qfr!ffiee my addfuas:$ org.w:re urffi
              3 mtiHli
afid C wiil aoop-erate fully with them in the p{a(essing of rny ctiarge in
accstrddc€e witti their procedures.
                                                                                                           {   swear on affir.m that I tlave read the absve ci?arge and that it
e   Se.lare under penahy of periury that the above is true an? correcl                                              to t$xe b€st sf r*y knowledEe, informatron afld belief.
                                                                                                           is t,-i.re
                                                                                                       5!G}I/\T{-9R[ OT COMFI.ATHAff T



    Diglhlty signed by tsrinn &igg on SiF0+2019 10rt0 Alit EBT                                         s{,,EKRI&E& A.NiO 5I!!6ORN T'& BEFS,RE
                                                                                                       (as*rfrft" datri, y-ea!'i
                                                                                                                                                      fi4IE   T}I{5 DA'[E




                                                                                                                                                                            wta
                                       Case: 1:19-cv-08141 Document #: 1 Filed: 12/12/19 Page 9 of 9 PageID #:1




     Efi$n:: FDrn   116   t-S i 1 iir!6il                 U-S. EqrA!-       Erplmrmrr           0rcrumv Cmresryr
                                                        I{once or RleHTTo                      SUE fissr,rro ffiRraurs$
     To: tsriili "!. RigS                                                                                        Fsffim: ChicagoDils*id(}tmrG
             176{!il Caro*rado              [k                                                                           2Hm S.Ileerhorn
             tldard Part, lLe0{Sr                                                                                            Se$!e !&86
                                                                                                                             Cldcqo" lL808B/*


                               fu @M d Wwaq$i rygrieved*dmse               My b
                               c.ffi* F I&EMH AL {2S AFR $ rm?.. r{sB}

     EEGC#tmgmF$ea"                                                       EEe0RWw#slue                                                            T.ekdwmehib-

                                                                          Grre Gounkn*a,
     ifll-?0rS-071JtS                                                     ktlre*iger                                                              {3r2} 872468{
                                                                                                           ,{Sse     ee    ffis Miom#,ffiirm#mm   m#sed    wilSa   #ss foffi*?-}
l{oilcp rc} T$ffi knmr* Ammffirffi :
TiHs lrlt sf tfte Ciyil Righe Act d {t}6*,    tfirc Armericxr* xfrh Der*ilif*s A€t {AI}A} oc tlp Gse ffirrn&n ilul#*sins:n#iql
                                                                    -tritu
Act {GlSlA}: ?his is trnur }&olbe of RQfirt to Sue, iwred &mdsr            Mi, Src AD.A ry Sh&A M   o* tlre above.nwmhsed d6r$e" }t has
heen iswed   at yeur  nequest" Your klrea# rynder TBffiB   qffiL &e ABA on G${A mrmlt h ltcd irr a fiEderd tr sHtE court IUTHAN fO BAYS
of your receipt ot$ris notice; cr your rffi b src hased on ftis chargs utr{tlX k M.. {T}rffi i$;!}e limit for ftlirq ruit based on a da*ra urxder
s{a& hau r*ay he dtfurent}

          il                   hdorc {ftan 1EO da3m imye       pffid     simCIe SDe   elq   ef fllis d}ange"

          m                    Less ttmre trS& dap hawe passed Since #E ffiH{W ef frlb durge, klt fl ftnare #ryrmiln*d Sxat ffi fls urd*dy elat $ae EEQC w*{l
                               he at$e &s corn$Se its     affi$w   paores@ m8$d,ra 18e dap kffiE! UtB                        @
                                                                                                                 sf ffit*,$ 6$!arge"

          m                   The EECIC estennindiry i8 pueem*trgcfe$sdmrqe-

          m                   The EEOC      wiNl   conltunm   b pmce*s    #'ais   dt*ge"
nge Discrimination in Empoyment Act (AIIEA): You rasry *ae a$der #€ ABEA d amy lfuree frorm ffi d*ys after ftue dlrye wrre ffied um,{ff
SOdaysafuryor.rrem*\iersot*efiratrsreluvewm@adi$mm&e{*}afre. firaffiffinegffid,tll*pregrephma:tedbdmap$i*to
3ro|^lr&se:
                              -ffirc
                                EE0C i$ closins yffirr cffie- Xtrerffiffi, yoear hmdt srder fir* ASEA rlffiffit he filed in ffi s e& court UITIII{
                              SBBAY$ofymrrmiptoftlrlsi{d*ffi. CIqherslhe"yocrr{$tbsmhosedu$}ffietur*nurmfuesedd}fflgeifrdituel.o*"

                              T0!eEEOCiscontinuingbhffid{trrgdyuurnADEAcase- fiw;ffi6&dEpEaanreFassedsirnceffieffir6CIf$'aedmry,
                              you Glay fiiesuitin ffiral ryM;hecrystmd*rkADEAaf &i&$fiIrte"

E$.d Fay Aci (EFr$; Yar aNready ha!ffi Sle xigffi b s.re qnder ffrc EFA {ffiig an EECIC qhflrge is mot reryt$rd"i EPA $#eh n*Ise he hrerg&t
                                     yem tur rrffikd vtu*dllxw} sf fE a$eged EpA qmdnrpqprdefit T}ifrs rmaam tM hat*qay drm fur
iri fuderd or state oce"rg trriffi&x 2 years {3
anyvlolcdiom* thd occr,rrred rse than 2rea* {3 wsl bcfioreyau&suitnrymtk{loalectib{e.

If   pr    fih sd,t hmed m this dmrge, eeeffi smd                      a copy cf      px    cCI*xtoor@&t       f,6 &l*s {ffimce-



                                                                                               &rr hefua{f offfie Comxmrl{sskx!




 Enclosares(s]
                                                                                                                                                  iltelr
                                                                                                                                                   r   {Dafu*rared




                      COI'fi'ONWEALTH EDISOT#EXELCI*I
                      cfo $usan Rider, Esq-
                      Associate General Counsel
                      '|ts S" tlearborn St, Suih 4SlE
                      Gllicago. lL fl!6E3
                                                                                                                                                fl.1+tbff@
